Citation Nr: 0813805	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-24 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
laceration scar of the right hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO decision, which 
denied the veteran's claim for an increased rating for a 
laceration scar of the right hand and continued the 
previously assigned 10 percent evaluation.

In April 2008, the Board granted a motion to advance the case 
on the docket due to the veteran's age.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Following the January 2008 certification of the instant 
appeal to the Board, the veteran filed a February 2008 
statement requesting a personal hearing before a member of 
the Board.  This request was timely.  See 38 C.F.R. 
§ 20.1304.  As the veteran requested the hearing in a timely 
fashion and has not been provided a hearing in accordance 
with his request, it is appropriate to remand this case for 
due process reasons.

Accordingly, the case is REMANDED for the following actions:

The RO should obtain clarification 
from the veteran as to what type of 
Board hearing he wants.  Thereafter, 
arrangements should be made for the 
veteran to be scheduled for a 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

